       Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 1 of 45


                                                                                                 APR )iiZI)l9%N
                       UNITED STATES DISTRICT FEDERAL COURT                                   SUSAN Y SOONG
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA                            northern !^J:,OISTR(CTCOURT
                                                                                         MnpTS,   district of GAUFORNIA"

CHRISTOPHER KING,JD                                )      CASE NO.
A/K/A KingCast,_

Plaintiff,
                                                  qv 19-1FH7 vvHO
                                                  )       JUDGE
VS.

                                                  )
FACEBOOK,INC.,
                                                  )       JURY DEMAND
Defendant.


                                           COMPLAINT


        NOW COMES PLAINTIFF, CHRISTOPHER KING,J.D. to bring this Action to help
hold Facebook accountable to its Terms of Service Contractual arrangements, on an objective
basis, free from racism and cultural hegemony.
                                  PROLOGUE AND CONTEXT

        This case is dedicated to Plaintiffs Mother, Betty J. King, who moved on from this Earth
during a wrongful suspension against Plaintiff, such that he could not freely communicate with
his 1,900 friends about the subject.
         This Action sounds in Bad Faith, Fraudulent and Retaliatory Breach of Contract,
Racism per 42 U.S.C. §1981 and False and Deceptive Business Practices that violate the
Covenant of Good Faith and Fair Dealing as countenanced by both Washington and California
Law. The facts will reveal that Defendant's misconduct this case, and likely in many others is a
Fraudulent Breach of your ToS and Defendant's own Learned Amicus Counsel David K.
Lukmire concurs with Plaintiff in that:


         The case for restricting the subject matter of section 230 immunity is equally strong
         One thing is for certain: unless courts narrow their interpretations of section 230,
         deserving plaintiffs will be without redress.

        As discussed, the statute should be interpreted in light of its language, which clearly
        sounds in defamation law. Allowing certain claims that are close to textbook defamation
        will help clear up whether the plaintiff has artfully pleaded garden variety tort claims in
        order to evade the proper boundaries of section 230. Courts should almost never
        dismiss other claims, such as allegations under civil rights laws or breach of contract
        claims, on section 230 grounds,for they are much too far removed from the tort of
        defamation. Ifthose claims are meritless, they should be dismissed on the merits instead
        of by application of the statute,(emphasis added).
   Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 2 of 45




       The day after Plaintiff directly referenced this N YU Law School Learned Treatise by
Attorney Lukmire in Open Court.... it disappeared from the Internet and one may no longer read
his seminal work,"Can the Courts Tame the Communications Decency Act? The Reverberations
ofZeam v. America Online." Note the following thumbnails showing what used to be there, and
what now appears in its place: "This site can't be reached."




                                    CAN THE COURTS TAME THE
                                  COMMUNICATIONS DECENCY ACT?:
                                  THE REVERBERATIONS OF ZERAN V.
                                                      AMERICA ONLINE

                                                        BY DA\7D LLTCMIRt:*



                               Congress pa-ssed ihe Communicaiions Decencj" Act of 1996
                           (CD.\)' amid concern oNTr minors' access to Intcnict pornogra
                           phy.- Congress enacted the CD.;\, which included s-arious prosi-
                           sions regulating objectionable Internet content,' as part of the
                           Telecommunications Art of 1996,^ which broadly nserhaulcd
                           United States telecommunications policy.'• Passage of the CDA led
                           to sigorous commentaiy and scholarship concerning freedom of
                           speech on the Internet.'' and the CI>A was front-page news when
                           the Supreme Court, in Kmo v. ACLU, struck dossn as unconstitu
                           tional the portions of the Act making it a crime to transmit inde-




         C   (3 migration.nyul«w.tne/site$/def8ult/files/uplo4d.documents/Nru-Anrual-Surve/-66-2-Lukmire.pdf
          Q Wclcon* W 20/20- Q Process Serving ^ NevTati Q HUNOERGAMES          a FROIEmail O AS'AZOe/«m            Q FRGIFeldefS




                                           0
                                            This site can't be reached

                                            migratlon.nyulaw.ma's server IP address could not be found.

                                            Search Google for migration nyu law me sites default files upload documents NYU
                                            Annual Survey Lukmire

                                            ERRJUMEJrOTJtESOLVED




                                                                                                               Show saved copy
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 3 of 45




         As Defendant tries to explain why it initially failed to censor the white
 separatist/supremacist hate speech of one Faith Goldy after claiming to ban white nationalism and
separatism       Plaintiff recently noted on Defendant's own "platform:"
         Nigger is my word Mark not yours. Some of the worst elements of white people have
         foisted that word on my ancestors and me while they were also busy murdering my
         Cherokee ancestors, fact.

And I have a right to use my word in my way as long as I am not degrading someone and 1 never
once used it in that capacity.

         I used it to complain about racism including YOURS according to Mark S Luckie and
         many, many others.

        Meanwhile as will be detailed subsequently in this Complaint, seventy-nine(79) different
Civil Rights and media and law groups joined together to twice protest unfair Facebook
censorship concerns, to wit:

         It is critical that Facebook be a platform that supports the protection of human rights
         above all else and does not discriminately apply its policies on the basis of race, creed,
         national origin, gender, and/or sexual orientation. When the most vulnerable members of
         society turn to your platform to document and share experiences of injustice, Facebook is
         morally obligated to protect that speech.

Moreover, In December of 2018 Facebook Diversity VP Mark S. Luckie resigned and noted:

      "Facebook's disenfranchisement of black people on the platform mirrors the marginalization
      of its black employees," he wrote. More on this later.

Defendant Zuckerberg acknowledges negligent and/or reckless misconduct:

      "If you're building a product that people love you can make a lot of mistakes."'
      The Facebook Dilemma Part One, PBS Frontline Part One Oct.'18.
       https:/Avw\v.Dhs.ory/\vgbh/frontline/film/faccbookdilemma/?Fhclid=IwAR3ueCowWV6eANhkMmh
      Pksh4zpmdyGgkmllGgGfW vl ldbD.SguY6nLiF4GM

                            JURISDICTION,PARTIES, AND VENUE

 1.      This court has subject-matter jurisdiction over this action.
2.       Plaintiff CHRISTOPHER KING resides in Seattle, King County.
3.       Defendant Facebook,(hereinafter "Defendant" or "Nation State Facebook") is a
multimedia news and entertainment community-sharing platform with far-reaching vertical and
horizontal monopolies doing substantial business in the forum State. It is without question the
largest single platform in existence for social media and the marketplace of ideas.


'The Court may ofcourse take Unofficial Judicial Notice that not everyone loves Facebook anymore.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 4 of 45




4.      Defendant has an adhesion or click-wrap clause in its Terms of Service that requires
Plaintiffs to sue in Northern California Courts even though Canada Courts have soundly rejected
this mandate. See Douez v Facebook, Jnc, 2017 SCO 33 (2017).
5.      This court has personal Jurisdiction over all named defendants.
6.      Venue is proper.


                                         THE PARTIES

7.      Plaintiffjoined Facebook in or about 2010.
8.      Plaintiff is a professionally-trained journalist who has edited and written in weekly and
large daily newspapers including but not limited to the Ohio Call and Post(editor) and the
Indianapolis Star (reporter). He has also co-hosted a radio show that led to a First Amendment-
related Jury Verdict in a Defamation case for $570,000.00 after he secured Counsel for the
Plaintiff he had interviewed.

9.      He is also a former Civil Rights Attorney who has won several First Amendment Jury
Trials and otherwise enhanced his clients' positions in State and Federal Court. While working
for Ohio Attorney General Lee Fisher and Cleveland Civil Rights Lawyer Terry H. Gilbert in
1992 he hosted a Hate Crimes forum at Case Western Reserve University School of Law (Gund
Hall School of Law).
                                             FACTS

10.     With 2.27 Billion - that's with a capital 'B'~ Defendant is the World's largest single
alleged protector of Public Speech Rights the World has ever seen.
11.     Defendant Facebook founded itself publicly "to make the world more open and
connected" on the oft-quoted notion of CEO Mark Zuckerberg. In 2017 that Mission was changed
to ""Give people the power to build community and bring the world closer together."
12.     In reality Facebook had an underlying mission all along to create a "Nation State:
according to Tim Sparapani, Esq. As the first Facebook Director of Public Policy he went on
record in an October 2018 PBS Frontline news feature as stating that Facebook was creating its
own "Nation State."

13.     The purpose ofthat "Nation State" was to crush all competition according to the New
York Times in its December 6, 2018 Feature:
httDs://www.nvtimes.com/20J8/I2/05/technolosv/facehook-emails-privacv~(lata.htttil
Facebook Emails Show Its Real Mission:Making Money and
Crushing Competition
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 5 of 45




14.     Facebook has a contractual, adhesion set of Terms of Service for its users. Included in the
Terms of Service are provisions that clearly indicate that minorities in a protected class are
permitted to use otherwise derogatoiy terms in a "self-referential" or in an "empowering way."
Facebook quideiines lain down by their information czar also make it clear that context is
paramount.(Appendix A).
15.     Interesting as ofthis writing GLBTi ai*e mentioned in the hate speech terms ofservice but
blacks are not directly mentioned. (Id).
16.     Defendant pays lip service to appease critics while their real policies typically belie the
promises set forth. For example Defendant initially failed to censor the white
separatist/supremacist hate speech of one Faith Goldy after claiming to ban white nationalism and
separatism      until public outcry and publicity commanded a policy shift.
POLITICS
04/02/2019 08:19 pm ET
Facebook Says White Nationalist Video Doesn't
Break New Policy Against White Nationalism
HuffPost showed the company a racist, fear-mongering video by Faith Goldy.
Not a problem, a spokesperson said.

By Andy Campbell
        Facebook vowed last week to curb hateful content on its platform by extending
        its policies against white supremacy to cover posts that praise white nationalism
        and separatism.


        Now it's unclear what that new policy actually means, if anything. On Tuesday,
        HuffPost showed a Facebook spokesperson a video on Facebook in which
        prominent Canadian white nationalist Faith Goldy laments white "replacement"
        and demands that Jews and people of color repay the white European countries
        they've "invaded."


        The spokesperson said that no policy had been broken, not even the social
        media giant's new policy banning the promotion or praise of white nationalism.


17.     Plaintiff lived in Providence, R1 before moving to the West Coast in 2013 and maintains
close friendships and ties to media there. They report that the Providence Journal and Rep. David
Cicilline(RI- 1) are not impressed:
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 6 of 45




         Democratic Rep. David Cicilline of Rhode Island grilled the Facebook and
         Google executives about their companies' responsibility for the spread of white
         supremacist views, pushing them to acknowledge they have played a role, even
         if it was unintentional. Potts and Walden conceded the companies have a duty
         to try to curb hate.

         But the challenges became clear as Cicilline pushed Potts to answer why
         Facebook did not immediately remove far-right commentator Faith Goldy last
         week, after announcing a ban on white nationalism on the social network.^

18.      But Defendant Is quick to suspend blacks and critics even when it is patently clear that no
ToS violations have occurred. As Plaintiff recently noted on Defendant's own "platform:"


         Nigger is my word Mark not yours. Some ofthe worst elements of white people have
         foisted that word on my ancestors and me while they were also busy murdering my
         Cherokee ancestors, fact.

        And I have a right to use my word in my way as long as I am not degrading someone and
        I never once used it in that capacity.

        I used it to complain about racism including YOURS according to Mark S Luckie and
        many, many others.

19.      Meanwhile as will be detailed subsequently in this Complaint,seventy-nine(79)different
Civil Rights and media and law groups joined together to twice protest unfair Facebook
censorship concerns, to wit:


        It is critical that Facebook be a platform that supports the protection of human rights
        above all else and does not discriminately apply its policies on the basis ofrace, creed,
        national origin, gender, and/or sexual orientation. When the most vulnerable members of
        society turn to your platform to document and share experiences ofinjustice, Facebook is
        morally obligated to protect that speech.

20.     To prove the point, in December of2018 Facebook Diversity VP Mark S. Luckie
resigned and noted in a heartfelt editorial "Facebook is failing its black employees and its black
users" on 27 November 2018 at a time proximate to his resignation from the company.




2
  Representative Cicilline shares Plaintiffs concerns that Facebook is indeed a monopolistic, culturally
hegemonic enterprise. In March,2019 he authored aNYTimes Editorial:
The Case for Investigating Facebook
Why Iam calling on the Federal Trade Commission to investigate Facebookfor violating
antitrust laws.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 7 of 45




21.       Facebook's initial response was to remove the post- even though it is clearly not hate
speech but is rather an intelligent, independent black man voicing a concern about corporate
racism.

httDs://www.facebook.com/notes/mark-s-luckie/facebook-is-faiiina-its-black-emplovees-and-its-
black-users/19310751 16975013/


      "Facebook's disenfranchisement of black people on the platform mirrors the marginalization
       of its black employees," he wrote.

      "Too many black employees can recount stories of being aggressively accosted by campus
       security beyond what was necessary." And it raises questions as to how frequently
       moderation mistakes might occur when non-high-profile users discuss sensitive subjects,
       those who don't have the company or media connections to seek recourse. In the original
       memo, Luckie had said that black users appeared to be unfairly targeted by Facebook's
       moderation efforts, writing:

      "Black people are finding that their attempts to create 'safe spaces' on Facebook for
      conversation among themselves are being derailed by the platform itself. Non-black people
      are reporting what are meant to be positive efforts as hate speech, despite them often not
      violating Facebook's terms ofservice. Their content is removed without notice. Accounts
      are suspended indefinitely."


22.       Plaintiff hosts several blogs, a YouTube Channel with +5,000 subscribers and a Roku TV
show "Corruption Meets Camera."


23. Plaintiff claimed racial and retaliatory disparity in 30-day or longer Facebook bans on one of
his Roku TV show segments several months ago. The twenty-one minute segment may also be
seen here:

http://christopher-king.blogspot.com/2018/05/kingcast-presents-lighls-camera- action_7.html
https://www.youtube.com/watch?v=Svzs-BprObI

24. Plaintiff concurs with this brilliant piece by Jillian York/EFF about how "Getting Banned
From Facebook Can Have Devastating Consequences."
https://qz.com/651001 /getting-banned-from-facebook-can-have-unexpected-and- professionally-
devastating-consequences/

          I believe that this problem stems from a lack of diversity at Facebook. Seventy- three
          percent of Facebook's US leadership is white. Globally, 77% of the company's
          leadership are men. Women make up just 32% of the company's global staff, and only
          2% of the US staff is black, a number far disproportionate to the actual black American
          population.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 8 of 45




25.     In Plaintiffs own City of Seattle the Seattle Stranger noted that blacks pay the price
for complaining about racism:
https://www.thestranger.eom/slog/2017/08/l 1/25345304/is-facebook-silencing-black- activists-
with-racist-bots
In a story dated 11 August 2017 "Is Facebook Silencing Black Activists with Racist Bots?" the
paper noted that Natasha Marin was silenced for an alleged violation of community standards for
complaining about racism. She was running a "Shrine of Asshats" page when she got the Hook.


26.     Seattle Globalist noted the problem immediately in its 28 July 2016 story, "Shrine of
Asshats: Seattle Reparations Project Slays the Trolls."
http://www.seattleglobalist.eom/20l6/07/28/seattle-reparations-proJect-slays-trolls/54411
        These trolls are our neighbors, coworkers, people we see at the groceiy store. You might
        be walking past this person on your way home today and have no idea the kind of hatred
        they are harboring. It's not like all racists tattoo themselves with swastikas. They wear
        business suits, go to church, and have jobs Just like the rest of us. Let this forever shatter
        any illusion some of you might have that we somehow live in a post-racism society.


27.     However, on information and belief, Facebook continues to punish black activists and
other critics in violation of the Stated ToS. Plaintiff is both black and a critic so Facebook has

two-fer right there:
        Facebook also recently temporarily banned and then later apologized to Ijeoma Oluo for
        posting screenshots of racist comments people were hurling at her.

        According to Devin Coldeway over at Tech Crunch, there have been several other similar
        instances: We talked with another activist recently, Leslie Mac, who like Oluo spoke out
        on racism using the platform, and like Oluo was suspended from it. It happened to Shaun
        King, too, after he posted a racist email he received.

28.     Defendant has removed or blocked Plaintiffs content several times in 2018 for reasons it
falsely labels as violations of Terms of Service and Defendant knew the content did not violate
ToS and Defendant removed and blocked the content in Bad Faith after its fraudulent practices
led Plaintiff to place reasonable reliance on promises offairness and prompt and thorough review
of any Facebook content bans or "Facebook Jail" sentences. Some of the examples are
highlighted below:
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 9 of 45




29.        Defendant banned Plaintiff in spring, 2018 for complaining about how white
establishment lawyer Mark Rattan traversed an entire room to grab Plaintiffs camera in defiance
of a Court Order allowing such cameras at a lawyer discipline hearing in Wisconsin. Plaintiffs
point was that he, as a black man, feels like he is being treated like a nigger and cannot fight back
physically or he will be at fault.




          H ^ 3:49/U:2B


 Wells Fargo Attorney Mark W Rattan attacks journalist to cover up forgery and foreclosure fraud
 3.994 views                                                                                       1^ B4   lyi 4


30.       Facebook again banned Plaintiff on or about 2 November in a case in which a white man
got in his face and dropped 5 F-Bombs, but when the Sheriff came to "investigate" he ignored all
of that and made Plaintiff into the aggressor. Plaintiff put up a picture of an official document and
drew parentheses around the races of the witnesses (all white) and juxtaposed those with his
(black). He stated "Now I know why the report was biased." Incredibly, Facebook banned him
from that and after his appeal, still has not told him how such post purportedly violated ToS:
31. Each and every contested Facebook suspension in this case(Discovery will reveal 4-5 bans)
was executed without any objective basis, in Complete Bad Faith and sustained fraudulently and
with actual malice in outright willful and tar geted violations of ToS by Defendant as part of a
larger corporate scheme of power, control and corporate hegemony.
32. Then, while Plaintiff was awaiting an explanation on that point, Facebook went and took
another screen shot of his involving the same incident and is now claiming that such photo
violates ToS and thereby banning him for that that photo as well. The problem is, the screen shot
depicts a white male in his face and Plaintiff discussing how hefeels during the experience:
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 10 of 45




         Nigger, Nigger, Nigger.... How dare you challenge me. I am a white male ofsome sort of
         privilege. I can basically spit in your face and drop 5 F-Bombs And the local Sheriff will
         find a way to ignore it. You stupid nigger.*




                    1




33.      Plaintiff was wrongfully banned during his birthday and Facebook knew about it and
continued to ban him in violation of its own ToS.

34.      Plaintiff was wrongfully banned as his mother moved on from this Earth from
complications related to Dementia last fall and Facebook knew about it and continued to ban him
in violation of its own ToS.

35.      Plaintiff was wrongfully banned after he critiqued Facebook's banning of politically
progressive rapper Lil B the BASEGOD: Plaintiff and Lil' B are both members of the same
Protected Class, i.e. black men, or niggers. Nonetheless Defendant banned Plaintiff yet again
after he wrote two posts within 2 minutes of each other that read:"Facebook gunned down
another nigger..." and "we're dropping like flies around here."



                                                                                                10
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 11 of 45




36.       Plaintiff attempted to post to a Civil Rights Facebook forum in the UK but the moderator

informed him that he could not fully see the post for some undisclosed reason. Plaintiff inquired

of Facebook as to why his post was not visible and Facebook declined to answer.

37.       A Facebook page run largely by Donald Trump supporters has a few members who have

indicated support for Plaintiff and this litigation. The same day that someone on that forum

decided to share Plaintiffs page entitled "How to Sue Facebook"

(hUps://howtosLiefacebook■blogspot.com/') Defendant determined that no one could post any links

to that page publicly nor is anyone entitled to even share it in Facebook Messenger.

38.       The slated reason for the ban is yet again prete.xtual in the sense that Defendant falsely

claims that it "Violates Community Standards." without specificity whatsoever.

39.       Defendant is well aware that such blog had been up for 3+ months and had been seen in

Open Court for weeks before Defendant issued the bogus and Fraudulent Bad Faith rationale that

the site violated Community Standards.

  You cant share this link


  r'OwtosLt^acebook.WogsDDt.com

  Your confcnj cooWr't be stwireC, becauw; this link goes .igslnsi our Communily Siendsrds
  f you      this doesn't go sgainsi our Ccmmurity Stsncatds let us know.




            Y«dh they did one better i tried to corttinue sharing that link
            and they put some sort ot a block on it can't share it anymore I


 ★
            can go to It but I can't share it not oft of you or froin the actual
            site




                                                                                                       11
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 12 of 45




40.      Meanwhile seventy-nine(79)different Civil Rights and media and law groups joined
together to twice protest unfair Facebook censorship concerns on its "platform," to wit:
         above all else and does not discriminately apply its policies on the basis of race, creed,
         national origin, gender, and/or sexual orientation. When the most vulnerable members of
         society turn to your platform to document and share experiences of injustice, Facebook is
         morally obligated to protect that speech.

         Letter #2 18 January 2017 ~ This pattern of censorship represents a double standard, one
         that seems to be addressed only through direct activist intervention or significant media
         attention. We believe more can be done to ensure every Facebook user has the ability to
         engage on the platform without harassment or undue censorship. Letter #3 18 December
         2018. Equally troubling are your claims over the years that problems with the platform or
         the company's approach have been inadvertent, and that, per a statement quoted in the
         article,"our entire management team has been focused on tackling the issues we face."
         What is now clear, however, is direct evidence of malicious and calculated campaigns to
         undermine Facebook's critics.


41.      May the Record reflect that Plaintiff is definitely a Facebook critic, and he has been
treated unfairly and in violation ofstated Terms of Service that constitute a Contract.^
42.      In late 2018 Plaintiff asked for a review of yet another Facebook ban. Defendant sat on
the review for two solid weeks until Plaintiff pointed it out to the Court; within 24 hours of that
exposure Defendant upheld the ban. This failure to review is a Bad Faith gesture that further
violates the express and implied Terms of Service for disputes and it is Fraudulent because
platform users are led to believe the material misrepresentations that they will receive a timely
and meaningful review as Defendant has openly promised. See the large thumbnail on the
following page:




3
 Lest we forget, Facebook is more than happy to remind potential litigants that they - we- are indeed
bound by Contract because we impliedly signed on to the Terms of Service, ahem. See generally Goose v.
Gander, citation omitted.


                                                                                                     12
              Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 13 of 45




 1
     D                                      Your reply
                                                                         Q


 2             Christopher King
                                            You let us know you don't think your post should be
 3             News Feed                    deleted.

        ^ Messenger
 4                                          We're reviewing your post
        Q Watch                     •       Dec

 5      jjP Marketplace             •       Soimeone will be taking another io-ok at this post.


6
         Shortcuts                          Update on your post
              Classic Sport Sik._   2       Dec "3

 7      ^ Fight Safeguard           17      We reviewed your post again and It doesn't follow our
                                            Community Standards.
               Watchdog for Dog 16
 8
        ^ Pepper Underfo-. 20+              Your reply
9                                           Dec 'A
        Q German Shortha...20+              As clearly noted in materials I have fited in KingCast v.
         -    See More...                   Facebook, inc. King County CASE NO. 1i6-2-280?5-3SEA
10
                                            Facebcok's own public materials on Hate Speech and the
        Explore
                                            "Hard Questions" memo by By Richard Aliian. VP EMEA
11
         Jf? Events               20+       Public Policy clearly indicate that context and Intent is
                                            crucial and that people In a protected class can uise words
12
        ^Groups                             that might be considered derogatory to others. Kn this post
        |n Pages                            It is unequivocally clear that 1 am compiiaining about
                                            Facebook racism even if a revie'wer did not know about this
13
        Hjji Memories             20+       case that much would still be obvious by locking at my
                                            page for any context clues v,>;hatsoever. Pcease reinstate my
14            Fundraisers
                                            privileges immediately or it will onty further damage your
          ▼   See More-                     position in Court as being overly eager to shut down black
15                                          activists as I had iust finished detailing in this Brandeis
         Create
                                            Brief;
        Ad - Page - Group ■ Event •         https:/yww'w.5cribd.cQm.''docum6n5y3023d37OS.''Facebook-
16      Fundraiser
                                            Faces-Lawsuit-on-Community-Cuidelines-Terms-of-
              It fs now 27 December 20 IS   Service-ToS-aod-Rac!5m-per-iS2-U-S-C-l9ai I need this
17
                  Still reviewing huh?      escalated to Monika Bickert or Richard Allan IMMEDIATELY.

       Nice meaningful good faith process   Very Truly Yours,. Christopher King, J.O.
18                                          https;/j'howiosuefacebook.blogspot.comi''SlT-SA 3.0085


19                                          We're reviewing your post
                                            Dec -A

20                                          We'll send an update once our review team has taken
                                            another look.
21


22


23


24


25


26




     Briefing Extension
                                                                                                            13
   Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 14 of 45




43.     Many writers believe that Facebook "Hates Black People."
https://medium.com/@thedididelgado/mark-zuckerberg-hates-black-people-
ae65426e3d2a?fbclid=lwAROMOAPYC tf92JbtSgMhzaWd2QVxmCcSBOsSOSfgd8PRvC]Y8Z16gKclnI




      Mark Zuckerberg Hates Black People
      Black Facebook users are having their accounts banned for
      speaking out against racism.

             The OiOi [>elg3do

      d      Moy 17, 2017 ■ /I r-riin ',;Mi




        As I write this, I'm currently serving two simultaneous Facebook bans. I, like manv Black
        organizers, have taken to maintaining two accounts—a primary and a backup. It's
        infuriating and tedious, but I chalk it up to the Black tax. Since Black organizers are more
        likely to have their content flagged and removed for "violating community standards,"
        we've had to find workarounds to sustain our online presence and engagement. Currently,
        my primary and backup accounts are both banned for "promoting hate speech." That
        means bigoted trolls lurked my page reporting anything and everything, hoping I'd be in
        violation of the vague "standards" imposed by Facebook. It's kinda like how white
        people reflexivelv call the cods whenever they see a Black person outside. Except in this
        case it's not my physical presence they find threatening, it's my digital one.

        During a Facebook ban, a user's account retains all functionality in terms of reading and
        navigating the site, but posting of any kind is prohibited. You can see content; you just
        can't communicate. This conveniently prevents users from informing their followers
        they've been unfairly banned, essentially halting us from raising awareness around the
        issue. I find this doubly insulting because it's reminiscent of early slave codes, which
        often made it permissible for enslaved people to read, but illegal for them to write (a
        potential catalyst for "insurrection and rebellion"). It seems the intent behind silencing
        outspoken Black folks hasn't changed in the last few hundred years. And while Mark
        Zuckerberg hasn't yet sentenced me to "thirty nine lashes on [my] bare back," 1 can't say
        for certain that penalty isn't hidden somewhere in Facebook's ridiculous terms of service.




                                                                                                    14
   Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 15 of 45




44.     Regarding the Civil Rights Audit contemplated by para. 19, supra, Facebook has been
tagged for racially discriminatory housing matters. Plaintiff is rightfully concerned about this as
his parents were unlawfully steered in 1970 when Plaintiff was 5 years old and they became
testers in the landmark case of Heights Community Congress v. Hilltop Realty, 774 F.2d 135
(1985) His friend's father Don Barclay, Esq. was Cleveland Heights' City Attorney on the case
and that is part of what motivated Plaintiff to become a Civil Rights lawyer and investigative
journalist. hups://newsroom.fb.com/ncws/lOIS/ll/civil-rights-audU/
https://openiurist.org/774/f2d/135/heights-communitv-congress-v-hilltop-realtv-inc



                        'ji.'li'n-iJC- ir,.



                        An Update on Our Civil Rights Audit




                                              facebook

45.     Regarding the Civil Rights Audit contemplated by para. 19, supra, Facebook has still not
released the results of any inquiry as to whether they unfairly ban blacks or critics of Facebook
for speaking out against racism.
46.     Facebook has allowed whites to say the same thing that blacks have been banned for:
From the Reveal News story How activists ofcolor lose battles against Facebook's moderator
army by Aaron Sankin, 17 August 2017:




Mary Canty Merrill was fed up. So she turned to Facebook:



                                                                                                    15
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 16 of 45




       "Dear White People: The terminology we use to define a problem determines how we
       attempt to solve it," she wrote in an April 4 Facebook post."You are so accustomed to
       defining racism as people of color being the problem that you want to fix us, patronize us,
       save us and heal us. You rarely perceive yourselves as the problem (which is where its root
       lies). Thus, your interventions are most often ill-informed, misdirected and yield no
       meaningful or sustainable results."

       She logged in the next day to find her post removed and profile suspended for a week. A
       number of her older posts, which also used the "Dear white people" formulation, had been
       similarly erased.

       Perhaps most Facebook users would've simply waited out the weeklong ban. But Merrill, a
       psychologist who advises corporations on how to avoid racial bias, wondered whether she
       was targeted because she is African American. So she asked some white friends to conduct
       an experiment:

       They copied what she had written word for word and had others report it as inappropriate
       content. In most cases, Facebook allowed the content to remain active. None oftheir
       profiles were suspended."*
       https://www.revealnews.org/article/how-activists-of-color-lose-battles-against-facebooks-
       moderator-armv/

47.      Dr. Boyce Watkins has noted that "Facebook appears to be purging black people on a
systemic basis."


http://financialiuneteenth.com/dr-bovce-watkins-facebook-appears-Durging-black-people-
svstematic-basis/
9 January 2017.

       But last week, I became confused when the popular social media platform began what
       appeared to be a systematic purge of nearly all of my African American friends for sharing
       or posting even the most harmless content. I've had friends get their accounts suspended
       for posting links to articles, quoting racist statements in American history or sharing
       controversial news stories. I even know someone who was suspended for reciting a poem.

       It started when I received a 30-day ban for posting an article about a black historical
       incident.
       The article told the story about the game "Hit the Coon," that was played at state fairs
       when whites would throw baseballs at the heads of black children to make them fall into
       water. Yes, these were the sick things that have been historically done to black people in
       this country for entertainment.

       Apparently, the Facebook bots found the word "Coon" to be in violation of their highly
       ambiguous community standards, which caused me to receive the ban.




■* Plaintiff is aware of many many more black activists who have had, and who continue to have, substantial
problems with Facebook.


                                                                                                        16
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 17 of 45




       I've seen people post naked pictures on Facebook without being warned, suspended, banned
       or reprimanded.

       I've seen people cuss up a storm, talk about someone's mother, threaten to murder their
       homeboys in a rival gang, provide genital pics, get shot on film, and show suicide videos. I
       even saw someone share a video of a woman having sex with a dog. Yet, despite all of this
       craziness, my black friends are being banned for sharing black history articles that are
       factually verified by numerous sources.

       Apparently, Facebook has decided that outspoken Americans are no longer wanted on their
       platform. Based on what I am seeing, any form of assertive dialogue, mild controversy or
       ethnically-oriented information dissemination will have the platform treating you like both a
       child and a criminal.


       It's hard not to imagine government involvement, since there are quite a few experts
       who are already concerned about whether or not government agencies are using
       Facebook to spy on billions of people at one time. In fact, several countries are starting to
       squash the use of Americanized social media giants out of fear that our government is using
       these companies to spy on America's enemies

          But for black people, this is a clear clarion call for us to do what we probably should
       have done many years ago: Start supporting social media platforms that are owned by black
       people. You can keep your Facebook login if you'd like, but it's time to also support other
       platforms that won't ban you for mentioning Harriet Tubman.


48.      Meanwhile, Facebook has no problem with posts that, when taken "in context" clearly
advocate violence against people joined to protest years of systemic oppression in Charlotlesville,
VA:

         South Dakota Republican State Rep. Lynne Hix-DiSanto, who also worked as a licensed
         real estate agent, has been fired from Keller Williams Realty Black Hills over a Sept. 7
         Facebook post of a meme that depicted protestors being hit by a car.

         The meme, which began circulating online after the Charlottesville protests in August,
         included the text: "All Lives Splatter. Nobody cares about your protest and keep your
         (expletive) out of the road." Above the meme, Hix-DiSanto wrote:"I think this is a
         movement we can all support."
         httDs://www.inman.com/20 i7/09/20/keller-williams-branch-fires-agent-over-controversial-

         facebook-post/

Keller Williams branchfires agent over controversial Facebook post State Rep. and real estate
agent Lynne Hix-DiSanto published a meme that read 'All Lives Splatter'
20 September 2017
by Marian McPherson




                                                                                                    17
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 18 of 45




Note: Paralegal Heather Heyer was MURDERED in that instance and we are now awaiting
sentencing of one James Alex Fields for her MURDER.


                              .        rt a-Kweowm




                                  ALL LIVES SPLATTER




                                     NOBOOy CARfcS ASOUT YOUR PROIkST


                                  Keep Youft           OUT of the poad


                                                   ***********



49.      Facebook is an insidious virtual monopoly by design and intent and in practice: Black
activists on Facebook know that ToS have been, and continues to be, disingenuously applied in a
manner that restricts our speech in the World's largest portal, or "Nation State" if you will.^ This
is crucial because Facebook has no true competitor. Again, Lindsey Graham as quoted by
Plaintiff at 15:26 at his Roku TV Show "Corruption Meets Camera: Facebook While Black SI
Ep2" httDs://www.voutube.com/watch?v=f-TK.3BxQsl8




                             SCN.UNOSEYGIUH                  MARXZUQCEmERO
                                ■.South Caral.ns            hcabaok Fewtdw A CfO

                         l-acrbook                        Comntin-.        C-SPAN
                        jgjaujj,                                           -ssjjj,

                              bullshit Mark. You own the Means of Prodoetlon.
                        Messenger Plua ins for every fonim and newspaper etc. etc.

Zuckerbcrg struggles to name a single Facebook competitor
Sen. Lindsey Graham: Who's your biggest competitor?


  Tim Sparapani, Esq. is the very first Facebook Director of Public Policy. He has gone on record
in an October PBS Frontline news feature as stating that Facebook was creating its own "Nation
State." See "The Facebook Dilemma" https://www.pbs.org/wgbii/frontline/film/facebook-
diiemma/(2018).




                                                                                                  18
   Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 19 of 45




Mark Zuckerberg: Uh,senator, we have a lot of competitors.
LG: Who's your biggest?
MZ: The categories... do you wantjust one? I am not sure I can give one but can I give a bunch?
There are three categories that I would focus on. One are the other tech platforms: Google, Apple,
Amazon, Microsoft, we overlap with them in different ways.
LG: Do tliey provide the same service you provide?
MZ:In different ways.
LG: Let me put it this way. If I buy a Ford, and it doesn't work well, and I don't like it, I can buy
a Chevy. If I'm upset with Facebook, what's the equivalent product I can go sign up for?
MZ: Well, the second category I was going to talk about...
LG:I'm not talking about categories. I'm talking about real competition you face.'Cause cai'
companies face a lot of competition. They make a defective car, it gets out in the world, people
stop buying that car, they buy another one. Is there an alternative to Facebook in the private
sector?

MZ: The average American uses eight different apps to communicate with their friends and stay
in touch with people ranging from text to email—
LG: Which is the same service you provide?
MZ: Well, we provide a number of different services.
LG: Is Twitter the same as what you do?
MZ: It overlaps with a portion of what we do.
LG: You don't think you have a monopoly?
MZ: It certainly doesn't feel like that to me.
[laughter]
LG:Instagram. So you bought Instagram. Why did you buy Instagram?
MZ:Because they were veiy talented app developers who are making good use of our platform
and understood our values...

LG: Is a good business decision. My point is: one way to regulate a company is through
competition, through government regulation. Here's my question, what do we tell our
constituents, given what's happened here, why we should let you self-regulate? What would you
tell people in South Carolina, given all that's happened here, why it would be a good idea for us
to let you regulate your own business practices?
MZ:... well. Senator, my position is not that there should be no regulation.... I think the internet
is becoming —
LG: Do you embrace regulation?



                                                                                                   19
   Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 20 of 45




MZ: I think the real question, as the internet becomes more important in people's lives, is what is
the right regulation —
LG: Do you as a company welcome regulation?
MZ: If it's the right regulation, yes.
https://www.theverge.com/2018/4/10/1722Q934/facebook-monopolv-competitor-mark-
zuckerberg-senate-hearing-lindsev-graham
April 10,2018
Sara Jeong at The Verge

This did then cause Plaintiff to issue the Zuckerberg Monopoly Man parody button and stickers:




                               hmt a monoMr"
                              *UiMlHy tfahMiLM-




                                                                                                20
     Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 21 of 45




50.     Plaintiff continues to lecture on the perils ofFacebook at local college classrooms and
brought the message to Facebook investor Roger McNamee, who gave Plaintiff a thumbs-up at a
Seattle Forum in March,2019 at his "Zucked" tour stop:




                               Facebook Censorship Taught in Seattle F..   v .




                                                        ►             V




                                                            Journalism




                      https://www.voutube.com/watch ?v=OXDbqkLhsgO

51      Defendant presents a set of Terms of Service, most specifically regarding Hate Speech,
        backed up by FB Public Policy VP Richard Allan (as filed in this Case) that purport to
        take context and intent into evaluation of hate speech.
52.     The Representation is material to the thousands of people who rely on some form of
        consistency and measurable standard before posting about issues of public concern on
        racism and hate. The 79 Civil Rights and Media Groups demand for a Civil Rights Audit
        is proof of this.




                                                                                                  21
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 22 of 45




53.      Facebook's Policy-in-Fact is to slam people who condemn white racism against
         minorities and people of color.
54.      Facebook is well aware of the material falsity and continues to perpetuate it; resigned VP
         of Diversity Mark Luckie will testify to his belief and a Jury is entitled to determine all of
         this.

55.      Defendant obviously publishes a phony set of standards so that it can appear to be
         reputable so that people will continue to use Facebook so that Facebook can continue to
         data mine them and make Billions.

56.      The Plaintiff and the 79 Civil Rights and Media Groups noted in this case were indeed
         ignorant of all of this until it started becoming patently clear in the past two years.
57.      Obviously Plaintiff relied on the false promises, much to his detriment because twice in
         the past year he was not allowed to make posts on a monopolistic platform during his
         Birthday and at his Mother's Death.
58.      Terms of Service(ToS) are tantamount to a Contract as Defendant selectively proclaims
         on its own behalf when it suits them so Plaintiff has a Right to believe in them.
59.      Plaintiff is indeed damaged by losing the Benefit ofthe Bargain, including contact with
         his 1,871 Friends on Facebook. Moreover, in the due course of litigation Plaintiffs
         mental health professionals will be issuing Expert Reports so that threshold is more than
         met.

60.      Plaintiff summarized the Defendant's violations in a prior Court hearing in which the
         Court declined to overrule the Forum Selection Clause as the Canadian Court had done in

         Douez V Facebook. Inc, 2017 SCC 33 (2017).

                     https://www.voutube.cQm/watch?v=4SDYEUOnHHO




                                                                                                   22
Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 23 of 45




   61.    This case is brought in honor of Betty Jean King, who told Plaintiff twenty (20)
   years ago: "Son you need to get yourself a blog   "

   https://www.voutube.coin/watch?v=IYdgFL28WNI
   https://www.voutube.com/watch?v=6vLJ742WAVs&t=102s




                             I'




                                                                                        23
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 24 of 45



                                                CLAIMS^

1.       Breach of Contract

2.      Promissory Estoppel

3.       Violation of42 U.S.C. §1981

4.       Fraud (Fraudulent Inducement, Fraud in the Factum)

5.       Breach ofthe Covenant of Good Faith and Fair Dealing

6.       False and Deceptive Business Practices pursuant to CA Bus & Prof Code § 17203

                                               DEMANDS


         Plaintiff has been materially harmed by the egregious Breach of Contract, Fraudulent
practices and the ongoing pernicious effects of Institutionalized Racism in this case. Wherefore
he seeks the following:
1.      Compensatory Damages in excess of$75,000 in an amount to be determined by a Jury;
2.      Punitive Damages in an amount to be determined by a Jury;
3.      Injunctive Relief with a specific Court Order and Finding of Fact and Conclusion of Law
        that Plaintiff has not used the term "nigger" in a way that violates Defendant's Terms of
         Service;

4.       A Public Apology;

5.      Costs of Suit with pre and/or post Judgment Interest as contemplated by applicable
         Governing Law.

Respectfully submitted in Good Faith and subject to the Pains and Penalties ofPerjury as to all
^^^dj^Jleg^ons,
Christopher King, J.D


                                            JURY DEMAND


            Plaintiff hereby Demands this Cause to be heard by a duly-empaneled Jury.


                                      CHRISTOPHER KING,J.D



  Again, with the caveat that Facebook Amicus Counsel has expressly stated that Contractual and Civil
Rights cases should never be dismissed without full Discovery and Trial. This Notion is supported by
Damaa,LLC v. Google, Inc. et al even though Plaintiff in that case could not meet the requisite thresholds.
Plaintiff can meet and surpass those thresholds in the Case at Bar.


                                                                                                        24
     Case 3:19-cv-01987-WHO APPENDIX
                            DocumentA1 Filed 04/12/19 Page 25 of 45




1 2. Hate Speech
We do not allow hate speech on Facebook because it creates an environment of
Intimidation and exclusion and in some cases may promote real-world violence.
We define hate speech as a direct attack on people based on what we call
protected characteristics — race, ethnicity, national origin, religious affiliation,
sexual orientation, caste, sex, gender, gender identity, and serious disease or
disability. We also provide some protections for immigration status. We define
attack as violent or dehumanizing speech, statements of inferiority, or calls for
exclusion or segregation. We separate attacks into three tiers of severity, as
described below.


Sometimes people share content containing someone else's hate speech for the
purpose of raising awareness or educating others. Similarly, in some cases,
words or terms that might otherwise violate our standards are used self-
referentially or in an empowering way. When this is the case, we allow the
content, but we expect people to clearly indicate their intent, which helps us
better understand why they shared it. Where the intention is unclear, we may
remove the content.


We allow humor and social commentary related to these topics. In addition, we
believe that people are more responsible when they share this kind of
commentary using their authentic identity.

       Plaintiff submits that Facebook is clearly breaching its own drafted contract right
here,"words or tenns are used self-refentially or in an empowering way...."
       Bingo. Plaintiff was directly referring to himself during two of his 2018 bans, and
stating how racist treatments made him feel, and noting that he was not going to suffer it
and that he was going to rise above it... until Facebook put him down, that is. And that is
why we are in Court today, because Facebook is not to be trusted.




                                                                                         13
        Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 26 of 45




ALLOWED: Mocking the use of slurs


                                              Note: This is a really
                                              tricky area and we
                                              don't have many
                                              examples of people
                                              using slurs this way.

                                              Absent the caption,
  Caption: "Super ultra nigger                this photo violates.
  9000, a modern machine for a
  modern racist."
  Joke in caption is about about the use of
  the word "nigger" and it's history with
  racism.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 27 of 45
                                           APPENDIX B

                                               B-1




Dear Mark Zuckerberg,

In recent years, live media and social video have been instrumental in exposing injustice
occurring ail over the world. With the onset of Facebook Live, your company is taking on an
increasingly central role in controlling media that circulates through the public sphere. News is
not just getting shared on Facebook: it's getting broken there.

We the undersigned 79 organizations are deeply concerned with the recent cases of Facebook
censoring human rights documentation, particularly content that depicts police violence. This
includes but is not limited to: the deactivation of Korryn Gaines' account, the removal of iconic
photographs, reports of suppression of indigenous resistance, continued reports of Black activists'
content being removed, and the disabling of Palestinian journalists' accounts following your
meeting with the Israeli Prime Minister.

It is critical that Facebook be a platfonii that supports the protection of human rights above all
else and does not discriminately apply its policies on the basis of race, creed, national origin,
gender, and/or sexual orientation, When the most vulnerable members of society turn to your
platform to document and share experiences of injustice, Facebook is morally obligated to protect
that speech.

When Facebook unilaterally censors user content that depicts police brutality at the request of the
authorities, it sets a dangerous precedent that further hurts and silences marginalized
communities, particularly communities of color. With the safety check-in feature, profile
solidarity fillers, and in countless speeches, you and others in your company present Facebook's
value of human life at the center of its public-facing image. However, Facebook's repeated
silencing of marginalized communities that attempt to make their stories and struggles known
proves otherwise.

That is why we,the undersigned organizations, request that Facebook clarify its policy on
removing video and other content, especially human rights documentation, at the request of
government actors.
Specitlcally. we urge Facebook to:
1. Make policies about how Facebook makes decisions to censor content clear and accessible
to the public : whether those requests are from third party agencies or through its algorithm—
especially with respect to live broadcasting and journalistic content.
    1. This includes providing the operating details ofthe law enforcement recpiest portal,
       including the standardsfor assessing each request.
   2. To better understand this. Facebook should release to the public basic data on all user
       censorship (either to remove content, hidefrom the public, or turn over content) which
       includes, but is not limited to. the number ofcensorship requests by government actors
       (police departments, military agencies, intelligence agencies) across the globe, the
       geographic breakdown ofsaid requests, reasonsfor removal etc.
Create a public appeals platform where users can appeal content censored by Facebook.
Undergo an external audit on the equity and human rights outcomes of your Facebook Live and
content censorship and data sharing policies.'Then institute a task force for implementing the
recommendations of the audit.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 28 of 45




Dear Mark Zuckerberg,

In recent years, live media and social video have been instrumental in exposing injustice
occurring all over the world. With the onset of Facebook Live, your company is taking on an
increasingly central role in controlling media that circulates through the public sphere. News is
not just getting shared on Facebook: it's getting broken there.

We the undersigned 79 organizations are deeply concerned with the recent cases of Facebook
censoring human rights documentation, particularly content that depicts police violence. This
includes but is not limited to: the deactivation of Korryn Gaines' account, the removal of iconic
photographs, reports of suppression of indigenous resistance, continued reports of Black activists'
content being removed, and the disabling of Palestinian journalists' accounts following your
meeting with the Israeli Prime Minister.

It is critical that Facebook be a platform that supports the protection of human rights above all
else and does not discriminately apply its policies on the basis of race, creed, national origin,
gender, and/or sexual orientation. When the most vulnerable members of society turn to your
platform to document and share experiences of injustice, Facebook is morally obligated to protect
that speech.

When Facebook unilaterally censors user content that depicts police brutality at the request of the
authorities, it sets a dangerous precedent that further hurts and silences marginalized
communities, particularly communities of color. With the safety check-in feature, profile
solidarity filters, and in countless speeches, you and others in your company present Facebook's
value of human life at the center of its public-facing image. However, Facebook's repeated
silencing of marginalized communities that attempt to make their stories and struggles known
proves otherwise.

That is why we,the undersigned organizations, request that Facebook clarify its policy on
removing video and other content, especially human rights documentation, at the request of
government actors.
Specifically, we urge Facebook to:
1. Make policies about how Facebook makes decisions to censor content clear and accessible
to the public : whether those requests are from third party agencies or through its algorithm—
especially with respect to live broadcasting and journalistic content.
    1. This includes providing the operating details ofthe law enforcement recpiest portal,
       including the standardsfor assessing each request.
    2. To better understand this. Facebook should release to the public basic data on all user
        censorship (either to remove content, hidefrom the public, or turn over content) which
       includes, but is not limited to, the number ofcensorship requests by government actors
       (police departments, military agencies, intelligence agencies) across the globe, the
       geographic breakdown ofsaid requests, reasonsfor removal, etc.
Create a public appeals platform where users can appeal content censored by Facebook.
Undergo an external audit on the equity and human rights outcomes of your Facebook Live and
content censorship and data sharing policies.' Then institute a task force for implementing the
recommendations of the audit.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 29 of 45



Refuse to disclose customer content and data t o third party agencies unless required to by law.
a. In addition. Facehook must ensure that the circumstancesfor content deletion meet a much
higher threshold thanfor content and data disclosure, as customers I) have an expectation of
being able to share protectedforms ofspeech and 2) the public will be deprived ofthe
opportunity to view that speech ifthe speech is removed.

We know that Facehook draws purpose from its ability to bring global citizens together, and in a
speech before the UN. you said "internet access is an important enabler of human rights." We
know that you, Mr. Zuckerberg, have made symbolic gestures in support of Black lives and
against police brutality.

However Facebook's actions thus far have indicated that it is taking an unfortunate side in the
national debate around police accountability. At a time when Alfred Olango becomes the 217th
Black person killed by police in 2016, we must ask -- which Facehook do you represent? Is it the
Facehook with a "Black Lives Matter" banner outside its headquarters, or the one that removed
the footage of Korryn Gaines and Philando Castile being shot by police?

Since Facehook strives to be an all-encompassing platform that lifts up everyday narratives from
everyday people across the globe, we believe that taking urgent action to increase transparency
and protect users is the first step to reaching our shared vision of the world. It is important not
only for the integrity of its platform and the trust of its community of users, but also for the future
of our media. Because the stories that doiFt get shared are as important as the ones that do.
Sincerely.

'We share AirBNB efforts as one example of a corporate audit, but request that any auditing
agency used by Facehook in this matter be independent and vetted by a panel of independent
organizations representing impacted communities, or resulting from recommendations from that
panel. See: Laura W. Murphy's Report "Airbnb's Work to Fight Discrimination and Build
Inclusion" hltp://blog.airbnb.com/wp-conlent/uploads/2016/09/REPORT_Airbnbs-Work-to-
Fiiiht-Discrimination-and-Buil d-Inclusion.pdf




SumOtUs
Color of Change
Center for Media Justice
 Daily Kos
 1 SMillionRising
 350.org
 Akcja Demokracja
 ActionStation
 All Out
 American Civil Liberties Union
 American Muslims for Palestine
 Appalshop
 Arab American Institute
 Asian Americans Advancing Justice - Asian Law Caucus
 Bill of Rights Defense Committee/Defending Dissent Foundation
 Black Lives Matter —Vancouver, BC
 Black Alliance for Just Immiuration
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 30 of 45



Civic Hall
Common Frequency
Corporate Accountability International
Council on American Islamic Relations- San Francisco Bay Area Chapter Council on American
Islamic Relations- Los Angeles Area Chapter Council on American Islamic Relations-
Sacramento Valley
Council on American Islamic Relations- San Diego Area
Courage Campaign
CREDO
Demand Progress
Democracy for America
Dream Defenders
Ella Baker Center for Human Rights
Fight for the Future
Fission Strategy
FREE! Families Rally for Emancipation and Empowerment
Free Press
Friends of Sabeel -North America
Generation Justice
Global Action Project
Government Accountability Project
Honor the Earth
IINotNow
Indigenous Environmental Network
Jewish Voice for Peace
May First/People Link
Mark Ruffalo
Media Alliance
Media Mobilizing Project
Mijente
Muslim Student Association
MPower Change
Oakland Privacy
Open Media Canada
Palestine Legal
People Demanding Action
People's Action
Presente.org
Race Forward
Restore The Fourth
Sierra Club
Skiftet
The Southside Media Project
Students for Justice in Palestine- Boston University
Students for Justice in Palestine -NYU
Students for Justice in Palestine-West
Students for Justice in Palestine- Sacramento State
Students for Justice in Palestine- Santa Clara University
Students for Justice in Palestine- UC Davis
Students for Justice in Palestine- California State University' Fullerton Students for Justice in
Palestine- UC Berkeley
     Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 31 of 45



Students for Justice in Palestine- UC Irvine
Students for Justice in Palestine- UC Santa Barbara
Students for Justice in Palestine- UC Riverside
Students United for Palestinian Equal Rights - University of Washington The People's Press
Project
Ultraviolet
United Methodist Kairos Response
Urbana Champaign Independent Media Center
US Campaign for Palestinian Rights
Women, Action, and the Media
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 32 of 45
                                            B-2




January 18th,2017

To: Joe! Kaplan, Facebook Director of Global Policy
Cc: Mark Zuckerberg, Facebook CEO

Thank you for your December 29th response to our coalition's letter. We understand that
Facebook must operate in many different social, cultural, and geographic contexts, so finding a
policy that fits the globe is challenging to say the least. We appreciate your willingness to engage
in dialogue, and we look forward to working together towards a more equitable solution to the
specific issues our coalition raised.

However, your recent response inadequately addresses our concerns about the consistent and
disproportionate censorship of Facebook users of color or Facebook's interactions with law
enforcement. Instead, your response merely explains current, publicly available Facebook
policies and fails to address the modest solutions to racially biased censorship we presented in
earlier letters and meetings,including a) a streamlined widely publicized appeals process, b)
increased transparency about censorship on the Facebook platform, and c) an external audit to
assess the human rights outcomes of Facebook's censorship and data sharing practices.

In your letter, you state that "sometimes people share content that can be abusive or harmful to
the rest of the community," which Facebook responds to by applying its Community Standards
when automated or user reports raise a concern. Unfortunately, members from our organizations
have experienced firsthand the uneven application of Facebook's Community Standards and the
drawbacks of relying on its users to report abusive content. Indeed, even as activists have been
censored for political speech and for posting images critical of government actors—including
police officers— Facebook's third party complaint process has failed to prevent the spread of
violent threats and harassment by white supremacist hate groups on your platform.

Activists in the Movement for Black Lives have routinely reported the takedown of images
discussing racism and during protests, with the justification that it violates Facebook's
Community Standards. At the same time, harassment and threats directed at activists based on
their race, religion, and sexual orientation is thriving on Facebook. Many of these activists have
reported such harassment and threats by users and pages on Facebook only to be told that they
don't violate Facebook's Community Standards. Similar experiences have been reported by
Facebook users from a variety of communities, yet your recent response indicates you are
adequately addressing the problem. We disagree.

This pattern of censorship represents a double standard, one that seems to be addressed only
through direct activist intervention or significant media attention. We believe more can be done to
ensure every Facebook user has the ability to engage on the platform without harassment or
undue censorship.
       Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 33 of 45



Make Appeals Transparent
The current appeals process as it stands is insufficient and ineffective, and we believe it could be
strengthened in a few key ways.
    • Currently, the appeals process applies only to profiles or pages that have been removed.
        We urge Facebook to update its appeal process to cover individual posts, photos and
        videos that have been removed. This will ensure that users have a proper vehicle to
        challenge the take down of posts and contest the unequal and unfair application of
        Facebook's Community Standards.
    • Second, when individual posts and photos are removed, any appeals process must also
        communicate to users a written explanation and cite which guideline a post or
        account has violated.
   •    Third, though the Community Operations Team apparently works around the clock to
        review content, it does not apply Facebook policies and procedures evenly across all
        users. Reports reveal that content from Movement for Black Lives, Palestinian and
        Native American activist users on Facebook has been removed without evidence of any
        violation, while obviously racist and hateful content has been allowed to remain. The
        Community Operations Team and all content reviewers need additional training
        focused on understanding racial discrimination and racism in the U.S. context.
   •    Lastly, we reiterate the need for Facebook to produce a public report that lays out
        basic data on user censorship. While we are encouraged to hear that Facebook has
        completed an audit of your Human Rights compliance, we do not find this audit to be
        sufficiently independent, nor does the audit make any specific recommendations for
        change. We believe a censorship report would provide users transparency in the way
        Facebook is applying its Community Standards. This is different than the Government
        Request Report cited in your response letter to us, which only covers instances where law
        enforcement requests data on users and the percentage of when that data was turned over.
        It does not cover content censorship by Facebook. We believe this report could share
        statistics like:
             o   Number oftimes Facebook removed content from a user's feed,
             o   Percentage of content that was removed because it violated its Community
                 Standards around Hate Speech,
             o   Number of times Facebook shut down a user account, the number of times
                 content was removed from Facebook's platform, number of requests by law
                 enforcement to remove accounts and content and number of times Facebook
                 complied.

Next Steps
Our coalition represents 77 social and racial justice organizations urging changes to Facebook's
censorship policies and practices. In a time when democracy is under great threat, we strongly
urge you to reconsider our recommendations and take these immediate and simple steps to protect
the free speech and human rights of Facebook's most vulnerable users. We hope to hear that
change is underway, during an in-person meeting in late January or early February 2017, at
Facebook's Menlo Park headquarters.

Sincerely,

SumOfUs.org
Center for Media Justice
ColorOfChange.org
Daily Kos
ISMillionRising
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 34 of 45



350.org
Akcja Demokracja
ActionStation
All Out
American Civil Liberties Union
American Muslims for Palestine
Appalshop
Arab American Institute
Asian Americans Advancing Justice - Asian Law Caucus
Bill of Rights Defense Committee/Defending Dissent Foundation
Black Lives Matter --Vancouver, BC
Black Alliance for Just Immigration
Civic Hall
Common Frequency
Corporate Accountability International
Council on American Islamic Relations- San Francisco Bay Area
Council on American Islamic Relations- Los Angeles Area
Council on American Islamic Relations- Sacramento Valley
Council on American Islamic Relations- San Diego Area
Courage Campaign
CREDO
Demand Progress
Democracy for America
Dream Defenders
Ella Baker Center for Human Rights
Fight for the Future
Fission Strategy
FREE! Families Rally for Emancipation and Empowerment
Free Press
Friends of Sabeel -North America
Generation Justice
Global Action Project
Government Accountability Project
Honor the Earth
IfNotNow
Indigenous Environmental Network
Jewish Voice for Peace
May First/People Link
Mark Ruffalo
Media Alliance
Media Mobilizing Project
Mijente
Muslim Student Association
M Power Change
Oakland Privacy
Open Media Canada
Palestine Legal
People Demanding Action
People's Action
Presente.org
Race Forward
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 35 of 45



Restore The Fourth
Skiftet
The Southside Media Project
Students for Justice in Palestine- Boston University
Students for Justice in Palestine -NYU
Students for Justice in Palestine-West
Students for Justice in Palestine- Sacramento State
Students for Justice in Palestine-   Santa Clara University
Students for Justice in Palestine- UC Davis
Students for Justice in Palestine-   California State University Fullerton
Students for Justice in Palestine-   UC Berkeley
Students for Justice in Palestine- UC Irvine
Students for Justice in Palestine- UC Santa Barbara
Students for Justice in Palestine- UC Riverside
Students United for Palestinian Equal Rights - University of Washington
The People's Press Project
Ultraviolet
United Methodist Kairos Response
Urbana Champaign Independent Media Center
US Campaign for Palestinian Rights
Women, Action, and the Media
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 36 of 45

                                             B-3




Mark Zuckerberg
Chainnan and Chief Executive Officer Facebook
1 Hacker Way
Menlo Park, CA 94025
Dear Mr. Zuckerberg:

December 18, 2018

We write to express our profound disappointment regarding Facebook's role in generating bigotry
and hatred towards vulnerable communities and civil rights organizations. For years, many of us
have engaged directly with your company in good faith, seeking change from within the company
that we hoped would address a range of civil rights, privacy, and safety problems resulting from
abuse and mismanagement of the platfonn, including engaging in an on-going audit of the civil
rights impact of your policies and programs, as well as how the platform has been used by hate
groups, political entities, and others to stoke racial or religious resentment or violence. In
particular, we asked you to take immediate action to stop abuse of the platform. Recent news
demonstrates, however, that Facebook was not only looking the other way in response to our
concerns, but also has been actively working to undermine efforts by those who seek to hold the
company responsible for abuses on the platfonn.

As you know, a recent investigation by the New York Tinies^ details information about
Facebook's responses to a series of crises - including crises around how the company manages
and responds to hateful content. In the face of clear evidence that Facebook was being used to
broadcast viral propaganda and inspire deadly bigoted campaigns, the company's leadership
consistently either looked the other way. or actively worked to lobby against meaningful
regulation, shifted public opinion against its allies, and personally attacked its critics.

Though Facebook has had significant time, opportunity and the benefit of input from experts and
advocacy groups to address the problems on the platform, your company chose to target civil
rights groups and our allies instead of changing the way you do business. Compounding this
mistake, you retained the services of Definers Public Affairs to investigate, undermine and attack
our allies, mimicking the tactics of the worst, disreputable political operatives and hate groups.
Out of your need to treat those leveling legitimate critiques against Facebook as your enemies,
you jeopardized the safety and security of people who have dedicated their lives to the common
good. This decision crossed all lines of common decency.

^ "Delay, Deny and Deflect: How Facebook's Leaders Fought Through Crisis," The New York
Times, November 14, 2018.

Furthermore, it's an absolute disgrace that Facebook sought to deflect criticism and discredit
advocates by exploiting anti-Semitic campaigns against philanthropist George Soros. A research
document circulated by Definers wrongfully identified Mr. Soros as the force behind a broad anti-
Facebook movement.
According to the Times. Definers urged reporters to explore the financial connections between
Mr. Soros's family or philanthropy and progressive groups hoping to somehow use this
information to undercut advocates pursuing accountability for bigotry on the platform.
Unbelievably, Facebook sought to have their cake and eat it too; while you weaponized anti-
Semitism directed at Mr. Soros, vou attacked lesitimaie criticism of the company as anti-Semitic.
       Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 37 of 45




Equally troubling are your claims over the years that problems with the platform or the
company's approach have been inadvertent, and that, per a statement quoted in the article,"our
entire management team has been focused on tackling the issues we face." What is now clear,
however, is direct evidence of malicious and calculated campaigns to undermine Facebook's
critics.


Your response as the company's chairman and CEO was also disconcerting. You plead
ignorance, that you had no idea that this was happening. But the public has given your company
the benefit of the doubt for far too long and ignorance is no longer an excuse. It's become
abundantly clear that, as currently constituted, your leadership team is unable to adequately
address the valid concerns of the civil rights community. It is now time for significant changes in,
not only your policies, but also your leadership structure. At this time, we demand that Facebook
immediately:

1. Reorganize Facebook's board In order to enable greater
accountability of the leadership team and to allow more diverse
voices at the decision-making table. Specifically:
    1. You, Mr. Zuckerberg, should step down as chairman of the
       board as long as you serve as the Chief Executive Officer to
       allow the board to provide independent oversight and guidance
           for the management team.
    2. Sheryl Sandberg should step down from the board of directors
       as long as she serves as Chief Operating Officer in order to
       allow the board to provide independent oversight and guidance
           for the management team.
    3. Facebook should expand its board of directors by at least
       three members to diversify the board; these new members
       should reflect the diversity of your global community of users.
    4. The board should appoint an independent and permanent civil
       rights ombudsman to conduct consistent and ongoing reviews
       of the civil rights implications of Facebook's policies and
       practices; this ombudsman shall also serve as a member of the
           board of directors.

    5. Publicly identify and apologize to all organizations targeted by
       Definers Public Affairs. In the spirit of transparency, release all
           internal documents pertaining to opposition research
           generated by Definers, including all research on civil rights and
       advocacy organizations.
    6. Remove Facebook's Vice President of Global Public Policy, Joel
       Kaplan, from his position.
    7. Make public all findings and recommendations of the civil rights
           audit without revisions or redactions by January 31, 2019.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 38 of 45



Thank you in advance for your consideration. We would like to meet with you to discuss our
concerns and recommendations. Please contact Naheed Qureshi of Muslim Advocates at
naheed@muslimadvocates.org with any questions and to coordinate a meeting.

Sincerely,

Muslim Advocates
Arab American Institute
Asian Americans Advancing Justice - Atlanta Bend the Arc Jewish Action
Center for Human Technology
Center for Media Justice
Community Responders Network
CreaTV San Jose
CREDO
Emgage
Equality Labs
Freedom From Facebook
HOPE not hate
Interfaith Center on Corporate Responsibility MCN - Muslim Community Network
Media Matters for America
Million Hoodies Movement for Justice MomsRising
MoveOn
MPower Change
Muslim Youth Collective
3
NAACP
National LGBTQ Task Force
National Network for Arab American Communities / The Campaign to TAKE ON HATE South
Asian Americans Leading Together(SAALT)
Southern Poverty Law Center
The Sikh Coalition
Ultraviolet
United We Dream
Urbana-Champaign Independent Media Center
Voting Rights Forward
Women's Alliance for Theology, Ethics, and Ritual(WATER)
cc: Sheryl Sandberg Marc Andreessen
Erskine B. Bowles Kenneth L Chenault
Susan Desmond-Hellmann Reed Hastings
Peter A. Thiel
Jeffrey Zients
     Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 39 of 45
                                         APPENDIX C




          i

httDs://www.facebook.com/notes/mark-s-luckie/facebook-is-failinQ-its-black-emplovees-
and-its-black-users/1931075116975013/

Facebook is failing its black employees and its black users
MARK S LUCKIE TUESDA'i'. IniOv ElV'^iBER 27. 2016

The following memo was written and circulated by me to all of Facebook's employees
around the world. It was sent November 8, 2018, shortly before my final day at the
company.

Facebook has a black people problem.

One of the platform's most engaged demographics and an unmatched cultural
trendsetter is having their community divided by the actions and inaction of the
company. This loss is a direct reflection of the staffing and treatment of many of its black
employees.

In my role as Strategic Partner Manager for Global Influencers focused on
Underrepresented Voices, I've been uniquely exposed to the issues surrounding the
internal and external representation of black people here. Through formal meetings,
backchannel conversations, and casual chats over coffee, some common themes have
emerged:

Black people on Facebook

Black people are one of the most engaged demographics on Facebook...
Black people are far outpacing other groups on the platform in a slew of engagement
metrics. African Americans are more likely to use Facebook to communicate with family
and friends daily, according to research commissioned bv Facebook. 63% use Facebook
to communicate with family, and 60% use Facebook to communicate with friends at least
once a day, compared to 53% and 54% of the total population, respectively. 70% of
black U.S. adults use Facebook and 43% use Instagram, according to the Pew
Research Center. 55% of black millennials report spending at least one hour a day on
social networking sites, 6% higher than all millennials, while 29% say they spend at least
three hours a day, 9% higher than all millennials, Nielsen survevs found. Black people
are driving the kind of meaningful social interactions Facebook is striving to facilitate.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 40 of 45



...but their experiences are sometimes far from positive.
Biack people are finding that their attempts to create "safe spaces" on Facebook for
conversation among themseives are being derailed by the platform itself. Non-black
people are reporting what are meant to be positive efforts as hate speech, despite them
often not violating Facebook's terms of service. Their content is removed without notice-
Accounts are suspended Indefiniteiv.

When these rulings are upheld with ilttle recourse, it upends the communities of color
Facebook claims to be supporting. It decreases the likelihood that people will continue to
engage at the same level on our platform. Even high-profile figures who are plagued with
these issues sometimes have to wait until it's a maior press storv for It to be addressed.

There Is a prevailing theory among many black users that their content is more likely to
be taken down on the platform than any other group. Even though the theories are
mostly anecdotal, Facebook does little to dissuade people from this idea. Black people
continue to use the platform because for many it is still their best way to connect directly
with the causes thev care about. Our communities should be able to trust that we have
their best interests at heart.

Underrepresented groups are being systematically excluded from
communication.

Facebook is a company built on data. When determining where to allocate resources,
ranking data such as followers, greatest number of likes and shares, or yearly revenue
are employed to scale features and products. The problem with this approach is
Facebook teams are effectively giving more resources to the people who already have
them. In doing so, Facebook is increasing the disparity of access between legacy
individuals/brands and minority communities.

You can see this reflected in everything from the guest lists of Facebook's external
programs, the industry events the company has historically sponsored, the creators and
influencers who appear in Explore tabs on Instagram, the power users who are verified
on the platforms, and more. So many positive advancements have been made in
recruiting and in engineering with formal oroarams that are inclusive of or specifically
uplift communities of color. We need that same lens at all areas of the company,
particularly those that are external facing.
Black employees are commonly told "I didn't know black people worked at Facebook."
Though relatively small in number, we are here. What this translates to is the black
people who invest so much time into us want their opinions to matter and they're not
seeing that reflected externally.

Diverse communities represent new ideas and opportunities for growth.
We are continually missing opportunities to engage with groups whose use of our family
of products is fundamentally different than the general population. Rather than focusing
on the most global household names and brands for whom Facebook only moves the
needle slightly, we should invest more in partners who are household names in their own
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 41 of 45



communities. These partners are often delighted to have any kind of interaction with
Facebook and are more than willing to experiment with us. Many teams have found
successes with this approach - more diversity in content partnerships, higher
engagement numbers in previously untapped segments, feedback that can be cycled
back into a general best practices, and so on.
Teams that require diverse perspectives should hire diverse people.
Black employees at Facebook are frequently asked publicly and privately to volunteer
their input for projects that involve race in some way. Questions like "What do black
people think about...", "Is this racist?", or "Is this graphic culturally appropriate?" are
common. Black employees often do these things gladly (and within reason) because
someone has to. Otherwise, these issues would go untouched by people of color.
However, this one-off approach isn't sustainable. If your team's work affects particular
communities, it is far more effective to hire people from those communities who have the
context of your team's processes and goals. This allows more room for black people
who would otherwise be obligated to volunteer to be more productive in their own roles.
Hiring diversity-focused employees isn't a cure-all.
There is a top-down emphasis on diversity with pledges from the M-team [executive
leadership] to address the systematic issues the company faces. And on the surface, it's
working. There has been a wave of hiring in the last two years of employees specifically
focused on representing the voices of diverse communities.
However, what's been missing in many cases is a plan of action for how their work will
roll up into the greater team goals. According to shared feedback, these employees
sometimes find their resources for carrying out diversity initiatives are deprioritized in
favor of team-wide efforts that impact broader communities. For some, their work
devolves into serving as an address book to add a few names of color to projects. Efforts
that promote inclusion, not just diversity, are being halted at the managerial level.
Inclusion should be a team effort. It is not enough to simply hire people to focus on
diversity. Everyone on teams whose work focuses on varied cultural backgrounds should
be responsible for ensuring the outcome of their work is representative of those groups.
The people who focus specifically on diversity should be given agency to carry out not
only their fundamental goals but to keep their team accountable as well through
measurable impact.

Black Employees at Facebook

For any tech company, it is important to have staff that reflects the communities the
platform seeks to empower if it intends to be successful. A huge Congrats to the teams
who have helped Increase the number of black emolovees from 2 percent of the
workforce in 2016 to 4 percent in 2018.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 42 of 45



Major kudos to the Diversity team, Facebook employee resource groups, and the
clusters of volunteers who have created internal support systems for employees from
shared backgrounds. When you interact with people who look like you, it drives
retention, forges relationships and increases loyalty to the company. And it's good for
business. This makes the work of the Diversity team and the teams that touch these
issues so important.
Although incremental changes are being made, the fact remains that the population of
Facebook employees doesn't reflect its most engaged user base. There is often more
diversity in Keynote presentations than the teams who present them. In some buildings,
there are more "Black Lives Matter" posters than there are actual black people.
Facebook can't claim that it is connecting communities if those communities aren't
represented proportionately in its staffing.

Racial discrimination at Facebook is real.

Facebook's disenfranchisement of black people on the platform mirrors the
marginalization of its black employees. In my time at the company, I've heard far too
many stories from black employees of a colleague or manager calling them "hostile" or
"aggressive" for simply sharing their thoughts in a manner not dissimilar from their non-
Black team members. A few black employees have reported being specifically
dissuaded by their managers from becoming active in the [internal] Black@ group or
doing "Black stuff," even if it happens outside of work hours. Too many black employees
can recount stories of being aggressively accosted by campus security beyond what was
necessary.

On a personal note, at least two or three times a day, every day, a colleague at MPK
[Facebook headquarters in Menio Park] will look directly at me and tap or hold their
wallet or shove their hands down their pocket to clutch it tightly until 1 pass. The
frequency is even higher when walking through Classic campus or Building 20. To feel
like an oddity at your own place of employment because of the color of your skin while
passing posters reminding you to be your authentic self feels in itself inauthentic.
HR is often a dead end.

Black employees will sometimes to turn to HR in search of a resolution, as employees
from all backgrounds do. We often find, however, that our experiences are rationalized
away or we're made to believe these disheartening patterns are a figment of our
imagination. That our eyes and ears are deceiving us and we're simply not being a team
player. It becomes clear that the conversations with HR are more often than not meant
to protect the manager and the status quo of Facebook, not support the employee.
Black staffers at Facebook know that by raising our voices we risk jeopardizing our
professional relationships and our career advancement. As much as we'd like to
convince ourselves these are minor inconveniences, they continue to eat away at us and
affect our work. It's only when talking to other black employees experiencing the same
issues that we come to accept that it is a pattern of behavior deeply connected to the
culture at Facebook.
      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 43 of 45



And so we talk amongst ourselves, in small groups or one on one, finding ways to cope
with the additional stress that comes with being a person of color at this company.
Certainly, these aren't the experiences of all black employees. But these issues are so
widespread that they should be an ongoing cause for concern.
Low morale leads to low production.
We need black employees, women, and people of color to feel good about working at
this company. Numerous studies have shown that biased treatment in the workplace
greatly impacts employee productivity and the desire to advance in the company.
Facebook has a number of perks — from food to health benefits to spa services — that
are meant to boost productivity and morale. A discrimination-free workplace should be a
perk as well.

We can assume good intent. We can also assert that there is a pervasive problem at the
company that needs to be addressed promptly in order to stem the tide of apathy. "We're
thinking about it" can only hold us over for so long. Facebook can't engender the trust of
its black users if it can't maintain the trust of its black employees.

1 care deeply for this company and I've been blessed to be able to work closely with so
many teams on building everything from arena-sized activations to campus Q&As with
diverse influencers to programs dedicated to strengthening the retention of employees of
color.

Being stationed at Facebook headquarters has required a great deal of sacrifice —
being cut off from family, friends, and my now former fiance, compromising my health
and my sense of security. I've done all this willingly because I strongly believe in this
company and its ability to positively impact the world. But to continue to witness and be
in the center of the systematic disenfranchisement of underrepresented voices, however
unintentional, is more than I'm willing to sacrifice personally. I've lost the will and the
desire to advocate on behalf of Facebook.

Because of these reasons and other issues related to my role, I've decided to leave the
company. After my departure, I'll be focusing on rebuilding my life and the further
development of my recently launched sci-fi drama podcast. I'll seek to rebuild the
confidence and optimism that brought me to Facebook.
It's been an honor and a pleasure to collaborate with partners who represent some of
the most vibrant communities on Facebook and Instagram. 1 am deeply appreciative of
the people of color and allies whose work has advanced the representation of diverse
groups throughout the company.

Recommendations

It will take an effort at all levels for Facebook to improve its relationship with diverse
communities. The future of the platform depends on it. Based on conversations with
teams across the company in the last year, here are my recommendations:
     Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 44 of 45



For any team that has one or more people dedicated specifically to diversity, require a
strategic plan for how that work will be incorporated into larger goals for the team.
Create metrics for other team members to incorporate into their goals as well that ensure
representation is everyone's responsibility.

Implement data-driven goals to ensure partnerships, product testing, and client support
is reflective of the demographics of Facebook.
Level up cultural competency training for Operations teams that review reported
infractions on Facebook and Instagram. Whenever possible, avoid relying solely on
algorithms or Al to triage these problems.

Create internal systems for employees to anonymously report microaggressions. This
includes using coded language like "lowering the bar" or "hostile," disproportionately
giving lower performance review scores to women and people of color, or discouraging
employees from engaging in cultural activities outside of their agreed upon work
schedule. If these reported infractions surface a pattern, require the manager and/or
team to attend sensitivity training to amend the behavior.
Support emerging talent and brands by creating a pipeline of communication and scaled
support that allows them to further build with the platform.
Establish more regularly-scheduled focus groups with underrepresented communities,
particularly the Black and Latino users who over-engage on Facebook and Instagram.
Use these conversations to gain insight on how to grow the platform.
Be deliberate about demographic representation of attendees at external events. Do not
relegate invitations to partners of color to "diversity" events.
Work toward surfacing more case studies that originate from within ethnically diverse
communities, not just geographically diverse. Showcase these examples more
frequently in internal and external presentations and opportunities like campus
newsletters.

Continue efforts to recruit and hire for rotes in offices outside of MPK. Expand the
staffing beyond the teams that already have a significant presence there.
After the conclusion of the diversitv audit, create a plan that includes action items on the
manager and employee level. Ensure that the incoming Head of Diversitv Integration
sets goals for teams that they are kept accountable for and roll up into overall company
goals.

At a company whose family of products directly affects the lives of 2.5 billion people
worldwide, representation and inclusion should be of the greatest importance to
everyone. Diversity defines our external image and relationships. It is therefore important
that inclusion is methodically woven into the fabric of the company.
In leading by example internally, we show that being your authentic self, within
Facebook's terms of service, extends to everyone on our platform.
                      Case 3:19-cv-01987-WHO Document 1 Filed 04/12/19 Page 45 of 45
AO 399(01/09) Waiver of the Service ofSummons



                                       United States District Court
                                                                       for the

                                                        Northern District of California

         Christopher King, J.D. A/K/A KingCast                           )
                               Plaintijf                                 )
                                 V.                                      )        CivH Action
                          Facebook, Inc.                                 )
                             Defendant                                   )           CV19-1
                                             WAIVER OF THE SERVICE OF SUMMONS

To: Christopher King, J.D.
               (Name ofthe plaintiffs attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver form,and a prepaid means of returning one signed copy ofthe form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from            4/12/2019           ,the date when this request was sent(or 90 days if it was sent outside the
United States). If I fail to do so, a defaultjudgment will be entered against me or the entity I represent.

Date:       12 April 2019
                                                                                           Signature ofthe attorney or unrepresented party

                                                                                                         Christopher King
        Printed name ofparty waiving service ofsummons                                                       Printed name



                                                                                                 12048 Greenwood Ave North
                                                                                                               Address

                                                                                                 suefacebook007@gmail.com
                                                                                                            E-mail address

                                                                                                           617.543.8085
                                                                                                          Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

        Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver ofservice requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

         "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has nojurisdiction over this matter or over the defendant or the defendant's property.

          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence
ofa summons or ofservice.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had
been served.
